t c memo united_states tax_court robert newstat petitioner v commissioner of internal revenue respondent docket no 16989-02l filed date p initially filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action was appropriate for the taxable years and following remand for further administrative consideration of the year r issued a supplemental determination upholding levy action for that year held r’s determination to proceed with collection action for is sustained robert newstat pro_se jack t anagnostis for respondent ____________________ this opinion supplements our previously filed memorandum opinion in newstat v commissioner tcmemo_2004_208 supplemental memorandum opinion wherry judge this case was initially filed in response to a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner’s and taxable years in a previous opinion newstat v commissioner tcmemo_2004_208 the court sustained respondent’s collection determination as to and remanded the matter for further consideration before the internal_revenue_service irs office of appeals as to following the remand respondent issued a supplemental notice_of_determination concerning collection action s under sec_6320 and or and the case is once more before the court the issue for decision is whether respondent may proceed with collection for background on date the court issued its opinion in newstat v commissioner supra as explained therein we could not conclude from the evidence that petitioner understood that the appeals officer was simultaneously handling both his and years hence we were likewise unable to conclude that petitioner was aware that the communications and conference unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure transpiring with the appeals officer in the spring and summer of were to represent his opportunity to be heard with respect to as well as accordingly the court held as follows regarding here because the assessments at issue for were based upon the amounts reported on petitioner’s filed tax_return and petitioner never received a notice_of_deficiency or other opportunity to dispute those amounts he would be entitled to challenge his underlying liabilities in this collection proceeding 122_tc_1 the form submitted by petitioner indicates a desire to claim business_expenses not shown on his original return in light of our conclusion regarding the lack of a hearing for we believe that petitioner should be afforded a final opportunity to supply relevant documentation petitioner will also have a further chance to raise relevant issues reviewed for abuse_of_discretion such as collection alternatives we caution petitioner however that were it not for the unusual circumstances of this case his history of delay and failure to supply information would give us pause we remind petitioner that sec_6330 does not afford him an unlimited right to present information in person and at a time or place of his choosing if petitioner cannot promptly meet with an appeals officer to submit documentation and other pertinent data we would expect him to do so through a representative or by written or telephonic communication otherwise respondent will be in a position to close petitioner’s case on the existing record newstat v commissioner supra the court also issued an order dated date directing that an administrative hearing be offered to petitioner to be held no later than date and that the parties submit status reports on or before date on date a motion for reconsideration from petitioner was filed by leave of court respondent was ordered to file any response on or before date respondent and petitioner then filed status reports on january and date respectively the reports indicated that appeals officer joan r carter had contacted petitioner by telephone on date in an attempt to schedule a hearing in compliance with the court’s date order petitioner had communicated that he hoped to engage an attorney to appeal the court’s ruling and to represent him at the hearing a followup letter sent by ms carter on date stated that petitioner had assured ms carter that a representative would contact her on date but that no call had been received the letter also enclosed a form 433-a collection information statement for wage earners and self-employed individuals for petitioner’s completion and as a prerequisite to consideration of any collection alternatives on date respondent filed a notice of objection to petitioner’s motion for reconsideration together with a memorandum of points and authorities in support thereof on date the court denied petitioner’s motion we concluded that petitioner had not met the standards necessary to obtain reconsideration with respect to the principal subject of his motion ie the issue of res_judicata as it pertained to his year and we added the following caution directed toward regarding the parties have filed status reports indicating that petitioner in contravention of the court’s date order directing that an administrative hearing before the internal_revenue_service office of appeals be held on or before date has refused to so meet petitioner has apparently declined the offered hearing on two principal grounds ie that he wished first to dispute or appeal the court’s ruling as to and that he was attempting to obtain funds to engage an attorney to eliminate any possible misunderstanding we clarify that because the and years are docketed as a single case the court must enter a decision as to both years before any portion of the opinion at tcmemo_2004_208 will be subject_to appeal the court will afford petitioner a final opportunity to seek administrative resolution with respect to by extending the date for an appeals_office hearing to date however we again caution petitioner that should he not promptly take advantage of this chance to be heard either in person by telephone or through correspondence the court expects that respondent will issue a supplemental notice_of_determination on the existing record and if such determination remains in dispute between the parties this case will then be set for trial as to if petitioner is presently unable to afford an attorney it is nonetheless his obligation to proceed with alacrity in a pro_se manner the court will tolerate no further delay this general principle is applied by the court_of_appeals for the third circuit to which appeal in the instant case would normally lie absent issuance of an order making a determination analogous to those made under fed r civ p b that a matter is an appropriately final subject for appeal n y football giants inc v commissioner 349_f3d_102 3d cir see also sec_7482 we further directed the parties to file status reports on or before date pursuant to the foregoing order ms carter on date sent to petitioner a letter scheduling an appointment for date and requesting that petitioner advise her by date whether he preferred an in-person telephone or correspondence conference and if he needed to reschedule the letter also asked that petitioner complete the form 433-a to enable consideration of any collection alternatives through a series of facsimiles and phone calls petitioner initially requested that an in-person hearing be held on march or and then rescheduled the conference for march via telephone ms carter confirmed this understanding by a letter dated date and further stated you mentioned that you were unable to find any of your schedule c business receipts or statements and was sic conceding this issue in full you wish for this office to continue the task of evaluating collection alternatives as requested i have enclosed form 433-a collection information statement that you promised to complete and facsimile back tomorrow we also discussed how the irs has no record of you filing your income_tax returns for year sec_2001 and sec_2002 and the need for you to gather your tax information so that you can file these delinquent returns with this office if you are required to file you will be given days to file your and or tax returns with this office another series of faxes from petitioner followed the above letter on date he asked that the conference be held instead on march on date he advised ms carter by fax that he would be calling late in the day because he had forgotten that he first needed to attend to a notice of tax sale for his residence that had been issued on account of unpaid state tax obligations petitioner failed to call later in the day but sent a fax the following afternoon saying that he had found a box of documents and would like an additional week to supply information further faxes on april and dealt with petitioner’s attempts to find and provide copies of hi sec_2001 and sec_2002 returns the court was informed of the above events by means of status reports filed by respondent and by petitioner on april and respectively petitioner referencing various problems of age and health asked to have until date to complete work on the year the court thereafter on date received and filed as a status report a document from petitioner the document alluded to various problems pertaining to petitioner’ sec_2001 and sec_2002 returns the court on date held a conference call with petitioner and counsel for respondent counsel for respondent indicated that the appeals_office was prepared to issue a supplemental notice_of_determination but would hold any_action until an agreed deadline for petitioner to provide the alleged box of documents signed original and returns and a form 433-a on date the court received a final status report from petitioner to which he had attached the aforementioned supplemental notice_of_determination concerning collection action s under sec_6320 and or issued on date these documents reveal that while petitioner did provide signed copies of the and returns he never produced any supporting documentation related to business_expenses in and never completed a form 433-a petitioner had apparently sought to have the appeals_office permit some form of standard business_expense allowance for ultimately the supplemental notice_of_determination upheld the proposed levy action with respect to discussion i general rules as explained in our previous opinion in this matter sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has been furnished notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court depending on the type of tax involved in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 ii analysi sec_1 review of underlying liabilities as the court observed in newstat v commissioner tcmemo_2004_208 petitioner would be entitled to dispute the underlying liability shown on his filed tax_return for see 122_tc_1 in that connection petitioner has repeatedly alluded to his entitlement to unspecified business_expenses deductions nonetheless despite having been given every opportunity over a period in excess of months between the issuance of our prior opinion and the supplemental notice_of_determination petitioner has failed to produce an iota of supporting documentation substantiating such a claim the court is therefore not in a position to afford petitioner any relief in this regard review for abuse_of_discretion in evaluating the propriety of a collection determination the court reviews for abuse_of_discretion those issues enumerated in sec_6330 ie spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives action constitutes an abuse_of_discretion under this standard where it is arbitrary capricious or without sound basis in fact or law 112_tc_19 here petitioner has at various junctures expressed an apparent interest in a collection alternative such as an installment_agreement however again despite substantial additional time to meet the prerequisites for consideration of an alternative collection arrangement the scenario before the court remains virtually unchanged from that described within the context of the year in newstat v commissioner supra we in that opinion stressed the concept that a taxpayer must supply complete financial information in particular a form 433-a before respondent will be considered to have committed an abuse_of_discretion in declining to accept an offer_in_compromise or installment_agreement id because petitioner did not heed this warning the court lacks any ground for concluding that respondent acted arbitrarily or capriciously in determining to proceed with levy for thus although the court remains sympathetic to petitioner’s health and economic situation and has given petitioner every chance to demonstrate his entitlement to relief we are constrained to sustain respondent’s supplemental collection determination as it pertains to the taxable_year to reflect the foregoing and the court’s previous ruling decision will be entered for respondent
